MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Jun 12 2018, 10:16 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin D. Moore,                                          June 12, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A05-1711-CR-2533
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D03-1511-FA-2927



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018             Page 1 of 13
                                          Statement of the Case
[1]   Kevin D. Moore (“Moore”) appeals, following a jury trial, his convictions for

      Class A felony child molesting,1 Level 6 Felony attempted sexual misconduct

      with a minor,2 and two counts of Class D felony child solicitation.3 Moore

      argues that there was insufficient evidence to support his convictions,

      contending that the victim’s testimony was incredibly dubious. Concluding

      that the incredible dubiosity rule is not applicable because the victim’s trial

      testimony was not inherently improbable or equivocal and that Moore’s

      argument is nothing more than a request to reweigh the jury’s determination of

      witness credibility, we affirm his convictions.


[2]   We affirm.


                                                        Issue
               Whether sufficient evidence supported Moore’s convictions.




      1
        IND. CODE § 35-42-4-3(a)(1). Effective July 1, 2014, a new version of this child molesting statute was
      enacted, and Class A felony child molesting is now a Level 1 felony. Because Moore committed this offense
      in 2012-2013, we will refer to the statute in effect at that time.
      2
       I.C. §§ 35-42-4-9; 35-41-5-1. Moore committed this offense in December 2014. We note that an amended
      version of INDIANA CODE § 35-42-4-9 will be enacted on July 1, 2018.
      3
       I.C. § 35-42-4-6. Effective July 1, 2014, a new version of this child solicitation statute was enacted, and
      Class D felony child solicitation is now a Level 5 felony. Because Moore committed these offense in 2012-
      2013, we will refer to the statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018              Page 2 of 13
                                                           Facts
[3]   Moore is the stepfather of Z.J. (“Z.J.”), who was born in 1999.4 Moore and

      Z.J.’s mother (“Z.J.’s mother” or “her mother”) married in 2006. Moore and

      Z.J.’s mother frequently used methamphetamine, requiring Z.J. to help take

      care of the house and her younger brother.


[4]   Moore engaged in inappropriate sexual behavior and conversations with Z.J.

      from the time she was in fourth grade through the beginning of high school.

      For example, when Z.J. was in fourth grade and had not yet started her

      menstrual cycle, Moore gave Z.J. a box of tampons and tried to convince her to

      let him insert one into her. Also, when Z.J. was in fourth and fifth grade,

      Moore took her fishing multiple times, and he made her pull down her pants

      and show him her vaginal area every time she caught a fish. Moore called it

      their “father-daughter time[.]” (Tr. Vol. 3 at 51). Moore tried to convince Z.J.

      that what he had her do was “normal for fathers and daughters to do[,]” and he

      “would always tell [her] that it was beautiful, that it was special, [and] that no

      one could no [sic] about it.” (Tr. Vol. 3 at 53). The fishing trips with Moore

      made Z.J. feel “very scared, manipulated, petrified, . . . hopeless, helpless, [and]

      just like [she] had no way out.” (Tr. Vol. 3 at 52). Z.J. “beg[ged]” her mother

      to go fishing with them, and Z.J. eventually started to “throw a fit” so that she

      would not have to go fishing with Moore. (Tr. Vol. 3 at 52).




      4
          In Moore’s Appellant’s Brief, his counsel alternatively refers to Z.J. as “Z.J.” and “Z.G.”


      Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018              Page 3 of 13
[5]   Later, on one occasion during Z.J.’s seventh-grade school year, when no one

      was at the house, Moore took Z.J. into his bedroom, locked the door, and tried

      to convince her to engage in oral sex. She refused and tried to leave the

      bedroom. Moore eventually let her leave the room when she started to

      “struggle and yell and fight[.]” (Tr. Vol. 3 at 57).


[6]   Moore frequently tried to persuade and “manipulate [Z.J.] into letting him

      touch [her]” by offering to buy her things such as a phone or concert tickets.

      (Tr. Vol. 3 at 58). Moore also manipulated Z.J. by going into her bedroom in

      the morning and telling her that he had done sexual things with her while she

      slept. For example, Moore told Z.J. that he had had sex with her during the

      night and had taken videos and photographs. Moore threatened to post them

      on the internet if Z.J. did not do something that he wanted her to do. Moore’s

      claims made Z.J. feel “[d]isgusted, scared, terrified, [and] violated” and fearful

      that he would post photographs of her online. (Tr. Vol. 3 at 59).


[7]   Frequently during Z.J.’s seventh grade year, Moore told Z.J. that he had given

      her a pregnancy test while she slept and tried to convince her that she was

      pregnant with his baby. Moore said that “the only way that [Z.J.] wouldn’t get

      pregnant [wa]s if he fingered [her] and stirred up the sperm so that it wouldn’t

      get [her] pregnant.” (Tr. Vol. 3 at 60). One morning, as Moore drove Z.J. to

      school, he again told her that he had gotten her pregnant while she was

      sleeping, and he asked to insert his finger in her vagina to prevent the

      pregnancy. Moore told Z.J. that if she did not let him do that, then Z.J.’s

      mother would hate her and that he would “turn [Z.J.’s] whole family against

      Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018   Page 4 of 13
      [her.]” (Tr. Vol. 3 at 60). Z.J. was “scared and confused” and felt that she

      “had no choice.” (Tr. Vol. 3 at 59, 60). Moore pulled his truck over, told Z.J.

      to pull her pants down, and “fully penetrated [her] with his finger.” (Tr. Vol. 3

      at 60). He then took Z.J. to school, where she cried and bled throughout the

      day. Sometime thereafter, Z.J. went to a school counselor but did not divulge

      Moore’s sexual abuse because Z.J. “was afraid that all of the threats that he had

      made would come true if [she] had told” the counselor. (Tr. Vol. 3 at 61).


[8]   As Z.J. got older, there were multiple times when Z.J. was alone in Moore’s car

      with him. Moore frequently tried to talk Z.J. into pulling down her pants and

      exposing her genital area to him. Z.J. refused. Moore also made comments

      about the shape of Z.J.’s buttocks and about how physically advanced she was

      for her young age.


[9]   In December 2014, when fifteen-year-old Z.J. was sick with bronchitis and a

      fever, Moore went into her bedroom and gave her a “white trapezoid-shaped”

      pill that he told her was acetaminophen or ibuprofen. (Tr. Vol. 3 at 54). Z.J.,

      who was familiar with these over-the-counter medicines, knew that the pill was

      not acetaminophen or ibuprofen. She put the pill in her sports bra and told

      Moore that she had taken it. Later that night while Z.J. was sleeping, Moore

      came back into her bedroom, reached underneath her blanket, and touched her

      thigh. Z.J. quickly rolled over and “asked him what the heck he was doing.”

      (Tr. Vol. 3 at 54). Moore appeared surprised that Z.J. was awake, and he left

      her bedroom when Z.J.’s mother came into the room.



      Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018   Page 5 of 13
[10]   Once Z.J. started high school, she began to confide in some of her friends about

       what Moore had done to her. During the Summer of 2014, the summer before

       Z.J.’s ninth grade year, she told her friend, T.C. (“T.C.”), that Moore “had

       molested [her] for a long time” and that she needed T.C.’s support. (Tr. Vol. 3

       at 65). Z.J. also told T.C. about the incident in the truck when Moore touched

       Z.J. on the way to school. Subsequently, in June 2015, Z.J. also told her friend,

       N.B.C. (“N.B.C.”), that Moore had inappropriately touched her. A few

       months later, Z.J. told two other friends, K. (“K.”) and A. (“A.”), about

       Moore’s inappropriate touching.


[11]   In September 2015, when K. was at Z.J.’s house, Z.J.’s mother noticed that K.

       was avoiding looking at Moore. Z.J.’s mother thought it was “suspicious” and

       talked to K, who told Z.J.’s mother that she needed to talk to Z.J. Z.J.’s mother

       then talked to Z.J. privately and asked her what had happened. Z.J. told her

       mother that Moore “had touched [her] for a long time.” (Tr. Vol. 3 at 71). Z.J.

       then told her mother about what he had done, including the fishing trips and

       the incident in the truck, and Z.J.’s mother cried. Z.J. and her mother later

       called the police. Before the police arrived, Z.J.’s mother told Moore that she

       knew what had happened, and she told him to leave the house and stay away

       from Z.J. Moore threatened to kill Z.J.’s mother and told her that he would not

       leave without his truck, her ring, and their loaded gun. He also threated to take

       Z.J. with him.


[12]   The State charged Moore with Count 1, Class A felony child molesting; Count

       2, Level 5 felony attempted sexual misconduct with a minor; Count 3, Level 5

       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018   Page 6 of 13
       felony sexual misconduct with a minor; Count 4, Class D felony child

       solicitation; Count 5, Class D felony child solicitation; Count 6, Level 6 felony

       intimidation; and Count 7, Class B misdemeanor voyeurism.5


[13]   On August 8-10, 2017, the trial court held a jury trial. During the trial, Z.J.,

       who was then seventeen years old, testified to the above facts. Z.J. also testified

       that she had waited to tell her mother about Moore’s actions because Moore

       “had told [her] many, many, many times he would either kill [her]. . . [or] run

       away with [her]” and that “he would turn her whole family against [her]” to the

       point where they would “hate” her and “disown” her. (Tr. Vol. 3 at 124).

       Z.J.’s mother testified that she had noticed that, when Z.J. was in fourth grade,

       Z.J. had started to distance herself from Moore and had said that she hated

       him. Z.J.’s mother confirmed Z.J.’s testimony that Moore was frequently alone

       with Z.J. and that he insisted on taking Z.J. to school. Additionally, Z.J.’s

       mother testified that she had suspected that Moore may have done something

       inappropriate with Z.J. and that she had struggled with drug addiction and

       suffered from depression during the period that Moore had molested Z.J. The

       State also presented testimony from Z.J.’s friends, T.C. and N.B.C., who both

       corroborated Z.J.’s testimony about when she disclosed Moore’s abuse to them.




       5
           These charges related to offenses that were alleged to have occurred between 2012 and 2015.


       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018              Page 7 of 13
[14]   The jury found Moore guilty of Class A felony child molesting, Level 6 felony

       attempted sexual misconduct with a minor,6 and the two counts of Class D

       felony child solicitation, and it found him not guilty of the remaining charges.

       The trial court imposed a thirty-five (35) year sentence for Moore’s Class A

       felony child molesting conviction, a one (1) year sentence for his Level 6 felony

       attempted sexual misconduct with a minor conviction, and an eighteen (18)

       month sentence for each of his Class D felony child solicitation convictions.

       The trial court ordered these sentences to be served concurrently. Moore now

       appeals.


                                                     Decision
[15]   Moore argues that there was insufficient evidence to support his convictions for

       Class A felony child molesting, Level 6 felony attempted sexual misconduct

       with a minor, and the two counts of Class D felony child solicitation.


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the [jury’s verdict].
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a



       6
         The State charged Moore with attempted sexual misconduct with a minor as a Level 5 felony, but the jury
       found him guilty of the charge as a Level 6 felony.

       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018           Page 8 of 13
                reasonable doubt. It is therefore not necessary that the evidence
                overcome every reasonable hypothesis of innocence. The
                evidence is sufficient if an inference may reasonably be drawn
                from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original).


[16]   To convict Moore of Class A felony child molesting as charged in Count 1, the

       State was required to prove beyond a reasonable doubt that Moore, who was at

       least twenty-one (21) years of age, knowingly or intentionally performed or

       submitted to deviate sexual conduct with Z.J., a child under fourteen (14) years

       of age. See I.C. § 35-42-4-3(a)(1).7 This charge related to Moore’s act of

       digitally penetrating Z.J.’s vagina. Next, to convict Moore of Level 6 felony

       attempted sexual misconduct with a minor as charged in Count 2, the State was

       required to prove beyond a reasonable doubt that Moore knowingly attempted

       to perform or submit to fondling or touching of Z.J., a child at least fourteen

       (14) years of age but less than sixteen (16) years of age, with intent to arouse or

       satisfy the sexual desires of either Z.J. or Moore and that he took a substantial

       step toward the commission of the crime by entering Z.J.’s bedroom and

       reaching under her blankets. See I.C. §§ 35-42-4-9(b); 35-41-5-1(a). Lastly, to




       7
         At the time of Moore’s offense, deviate sexual conduct was defined as “an act involving: (1) a sex organ of
       one (1) person and the mouth or anus of another person; or (2) the penetration of the sex organ or anus of a
       person by an object.” I.C. § 35-31.5-2-94 (2013). In 2014, the term “deviate sexual conduct” was removed
       from the child molesting statute and replaced with the term “other sexual conduct[,]” which is defined in
       INDIANA CODE § 35-31.5-2-221.5 and has an identical definition as deviate sexual conduct.

       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018             Page 9 of 13
       convict Moore of the two counts of Class D felony child solicitation as charged

       in Counts 4 and 5, the State was required to prove beyond a reasonable doubt

       that Moore, who was at least eighteen (18) years of age, knowingly solicited

       Z.J., a child under the age of fourteen (14), to engage in deviate sexual conduct.

       See I.C. § 35-42-4-6(b).8 Count 4 related to Moore’s act of asking Z.J. to let him

       insert his finger into her vagina to prevent a pregnancy, and Count 5 related to

       his solicitation of oral sex when he locked her in his bedroom.


[17]   Moore does not dispute that the State presented evidence, through Z.J.’s

       testimony, that supported the elements of his offenses. Instead, he contends

       that there was insufficient evidence to support his convictions because Z.J.’s

       testimony incredibly dubious.


[18]   Under the incredible dubiosity rule, appellate courts may impinge upon a trier

       of fact’s function to judge the credibility of a witness when confronted with

       “inherently improbable testimony or coerced, equivocal, wholly uncorroborated

       testimony of incredible dubiosity.” Love v. State, 761 N.E.2d 806, 810 (Ind.

       2002). The incredible dubiosity rule is limited to cases where the following is

       present: “The evidence supporting the conviction must have been offered by a

       sole witness; the witness’s testimony must have been coerced, equivocal, and

       wholly uncorroborated; it must have been ‘inherently improbable’ or of dubious

       credibility; and there must have been no circumstantial evidence of the



       8
         Like the 2014 amendment to the child molesting statute, the term “deviate sexual conduct” was removed
       from the child solicitation statute and replaced with the term “other sexual conduct[.]”

       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018         Page 10 of 13
       defendant’s guilt.” McCallister v. State, 91 N.E.3d 554, 559 (Ind. 2018) (citing

       Moore v. State, 27 N.E.3d 749, 755 (Ind. 2015)). See also Whedon v. State, 765
N.E.2d 1276, 1278 (Ind. 2002) (explaining that the incredible dubiosity rule

       applies only “where a sole witness presents inherently contradictory testimony

       that is equivocal or coerced and there is a lack of circumstantial evidence of

       guilt”). “Application of this rule is rare[,]” Love, 761 N.E.2d at 810, and “is

       limited to cases with very specific circumstances because we are extremely

       hesitant to invade the province of the jury.” Smith v. State, 34 N.E.3d 1211,

       1221 (Ind. 2015).


[19]   In support of Moore’s argument that Z.J.’s testimony was incredibly dubious,

       he argues that Z.J.’s trial testimony was “inherently improbable” because she

       delayed in informing her mother about the allegations against Moore. (Moore’s

       Br. 10). He also contends that Z.J.’s testimony was incredibly dubious because

       she was the only witness to testify about Moore’s actions and there was “no

       physical evidence to corroborate her testimony.” (Moore’s Br. 10). Moore

       states that “the entire case boiled down to Z.J.’s credibility.” (Moore’s Br. 10).


[20]   Here, however, the incredible dubiosity rule is not applicable. Z.J.’s trial

       testimony was not equivocal or inherently improbable. The fact that Z.J. did

       not immediately divulge Moore’s offenses against her did not render her

       testimony inherently improbable. See Feyka v. State, 972 N.E.2d 387, 393 (Ind.

       Ct. App. 2012) (explaining that the fact that the victim did not immediately

       report the defendant’s offenses was “insignificant” and did not support the

       defendant’s incredible dubiosity argument), trans. denied. Furthermore, the fact

       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018   Page 11 of 13
       that there was no physical evidence to corroborate Z.J.’s testimony regarding

       Moore’s actions against her does not render her testimony incredibly dubious.

       Cardwell v. State, 516 N.E.2d 1083, 1087 (Ind. Ct. App. 1987) (explaining that

       the “lack of corroborating medical or physical evidence . . . does not, of itself,

       render the uncorroborated testimony of the victims insufficient to sustain a

       child molesting conviction”), reh’g denied, trans. denied. Indeed, “[a] conviction

       can be sustained on only the uncorroborated testimony of a single witness, even

       when that witness is the victim.” Bailey v. State, 979 N.E.2d 133, 135 (Ind.

       2012). See also Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind. 2012) (“The

       testimony of a sole child witness is sufficient to sustain a conviction for

       molestation.”), reh’g denied. Additionally, Z.J.’s mother provided testimony

       that corroborated Z.J.’s behavior and revealed that her mother had thought that

       Moore had done something inappropriate to Z.J.


[21]   Moore’s argument is nothing more than an invitation for this Court to reweigh

       the evidence and judge the credibility of the witness, which we decline to do.

       See Drane, 867 N.E.2d at 146. The jury heard and believed Z.J.’s testimony,

       which was sufficient to support the guilty verdicts for Counts 1, 2, 4, and 5, and

       we decline to impinge on the jury’s credibility determinations. See Ferrell v.

       State, 746 N.E.2d 48, 51 (Ind. 2001) (“If the testimony believed by the trier of

       fact is enough to support the verdict, then the reviewing court will not disturb

       it.”). Because Moore has failed to show that Z.J.’s testimony was so inherently

       improbable that no reasonable trier of fact could believe it and because there is

       probative evidence from which the jury could have found Moore guilty beyond

       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018   Page 12 of 13
       a reasonable doubt, we affirm his convictions. See, e.g., Hampton v. State, 921
N.E.2d 27, 29 (Ind. Ct. App. 2010) (holding that the testimony of the victim

       was not incredibly dubious and affirming the defendant’s child molesting

       conviction), reh’g denied, trans. denied.


[22]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A05-1711-CR-2533 | June 12, 2018   Page 13 of 13